     Case 18-26644          Doc 15   Filed 10/09/18 Entered 10/09/18 14:25:38            Desc Notice of
                                     Deficiency Hearing Page 1 of 2
Form ntchrgRq

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                     Bankruptcy Proceeding No.: 18−26644
                                                  Chapter: 7
                                          Judge: LaShonda A. Hunt

In Re:
   Latifah Murphy
   9212 Hunter Dr
   Apt 202
   Orland Hills, IL 60487
Social Security No.:
   xxx−xx−1615
Employer's Tax I.D. No.:


                              NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:


                              219 South Dearborn, Courtroom 719, Chicago, IL 60604

                                       on November 1, 2018 at 10:00 AM


TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                        FOR THE COURT



Dated: October 9, 2018                                  Jeffrey P. Allsteadt , Clerk
                                                        United States Bankruptcy Court
       Case 18-26644              Doc 15         Filed 10/09/18 Entered 10/09/18 14:25:38                             Desc Notice of
                                                 Deficiency Hearing Page 2 of 2
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Latifah Murphy                                                             Case No. : 18−26644
9212 Hunter Dr                                                             Chapter : 7
Apt 202                                                                    Judge :    LaShonda A. Hunt
Orland Hills, IL 60487
SSN: xxx−xx−1615 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Statement of Financial Affairs (Form 107/207).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule E/F (Form 106E/F).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 9, 2018                                                    Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
